STATE OF MICHIGAN

                             COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 20, 2017
                 Plaintiff-Appellee,

v                                                                  No. 331153
                                                                   Saginaw Circuit Court
ADRIAN BUISH,                                                      LC No. 15-041369-FH

                 Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and K. F. KELLY and GADOLA, JJ.

PER CURIAM.

        Defendant appeals of right his jury trial conviction of assault with intent to do great
bodily harm less than murder, MCL 750.84.1 The trial court sentenced defendant as a fourth
habitual offender, MCL 769.12, to serve 60 months to 20 years in prison, consecutive to the
sentence he was serving at the time of this offense. Defendant appeals as of right. Finding no
errors requiring reversal, we affirm.

                                            I. FACTS

         Joseph Lanoue and defendant were prisoners at Saginaw Correctional Facility and
occupied cells next to one another. On March 14, 2015, Lanoue sustained injury as a result of an
altercation with defendant. Lanoue testified that he was cleaning his cell during a daily
recreation period when defendant entered his cell and that the next thing he knew he was getting
hit in the back of the head. Lanoue remembered being hit once with something other than a fist.
He testified that his “face was bleeding,” that he “was throwing up a lot,” and that he had a
seizure, and “blacked out or passed out.”

        Defendant described the altercation as a fight and Lanoue as the instigator. He testified
that on the day of the fight, Lanoue told others that defendant, a homosexual, had AIDS and was
trying to spread it to everybody. Defendant claimed that when he spoke to Lanoue about it
Lanoue suggested that they fight, that Lanoue continued to taunt defendant, prompting defendant
to go into Lanoue’s cell during the recreation period to “stand up for myself.” Defendant


1
    The jury acquitted defendant of prisoner in possession of a weapon, MCL 800.283(4).


                                                -1-
explained that he never actually intended to fight Lanoue and denied taking any weapons into
Lanoue’s cell. Defendant testified that Lanoue lunged at him and punched him, that he punched
back, and that a fight ensued. There was testimony describing Lanoue’s injuries as merely
scratches and other testimony depicting them as much more serious.

        Plaintiff was bound over on charges of felonious assault, MCL 750.82, and prisoner
possessing a weapon. The case proceeded to a jury trial. However, before voir dire the
prosecutor stated that, if the proofs demonstrated that great bodily harm was inflicted upon
Lanoue, he would be moving to include a count of assault with intent to commit great bodily
harm. After both parties presented opening statements and witnesses, plaintiff did in fact move
to amend the charge of felonious assault to assault with intent to commit great bodily harm,
arguing that the new charge did not require the use of a weapon and that the jury could determine
defendant’s intent by considering evidence of the severity of Lanoue’s injuries. The trial court
allowed the amendment over defendant’s objection, and the jury subsequently found defendant
guilty of assault with intent to do great bodily harm less than murder.

                                           II. ANALYSIS

                            A. SUFFICIENCY OF THE EVIDENCE

       Defendant argues that the record contains insufficient evidence of defendant’s intent to
cause great bodily harm. We disagree.

        We review de novo a challenge to the sufficiency of the evidence. People v Gaines, 306
Mich. App. 289, 296; 856 NW2d 222 (2014). The evidence is viewed in the “light most favorable
to the prosecutor to determine whether any trier of fact could find the essential elements of the
crime were proven beyond a reasonable doubt.” People v Robinson, 475 Mich. 1, 5; 715 NW2d
44 (2006).

       The standard of review is deferential: a reviewing court is required to draw all
       reasonable inferences and make credibility choices in support of the jury verdict.
       The scope of review is the same whether the evidence is direct or circumstantial.
       Circumstantial evidence and reasonable inferences arising from that evidence can
       constitute satisfactory proof of the elements of a crime. [People v Nowack, 462
Mich. 392, 400; 614 NW2d 78 (2000) (quotation marks and citation omitted).]

“It is for the trier of fact, not the appellate court, to determine what inferences may be fairly
drawn from the evidence and to determine the weight to be accorded those inferences.” People v
Hardiman, 466 Mich. 417, 428; 646 NW2d 158 (2002). A “jury is free to believe or disbelieve,
in whole or in part, any of the evidence presented.” People v Russell, 297 Mich. App. 707, 721;
825 NW2d 623 (2012), quoting People v Perry, 460 Mich. 55, 63; 594 NW2d 477 (1999). We
“will not interfere with the trier of fact’s determinations regarding the weight of the evidence or
the credibility of witnesses.” People v Stevens, 306 Mich. App. 620, 628; 858 NW2d 98 (2014).

       The elements of assault with intent to commit great bodily harm less than murder are that
defendant (1) tried to physically injure another; (2) had the ability, or believed he had the ability,
to cause injury, and (3) intended to cause great bodily harm. MCL 750.84.

                                                 -2-
        “Because of the difficulty in proving an actor’s intent, only minimal circumstantial
evidence is necessary to show that a defendant had the requisite intent.” Stevens, 306 Mich. App.
at 628-629. “Intent . . . can be inferred from the defendant’s actions,” id., such as using
“physical violence,” People v Dillard, 303 Mich. App. 372, 377; 845 NW2d 518 (2013). For
example, “beat[ing] and kick[ing] the victim in the face, head, arms, and chest” can “give rise to
an inference of the necessary intent.” People v Pena, 224 Mich. App. 650, 660; 569 NW2d 871
(1997), mod in part 457 Mich. 885 (1998). Additionally, a jury may consider “the extent of any
injury” to the victim and “presum[e] that [the defendant] intend[ed] the natural consequences of
[his] acts.” Dillard, 303 Mich. App. at 378.

        Viewing the evidence in the light most favorable to the prosecutor, plaintiff presented
sufficient evidence of defendant’s intent to cause great bodily harm. Defendant’s intent can be
inferred through his use of physical violence. Lanoue testified that defendant hit him in the back
of the head. Moreover, defendant admits to punching Lanoue multiple times, kneeing Lanoue in
the groin, pushing Lanoue’s head and face, grabbing Lanoue’s face, scratching Lanoue’s head
and forehead, pushing Lanoue into lockers, hitting Lanoue in the “ab area,” and holding Lanoue
in a headlock. Lanoue testified that he suffered a chipped front tooth, threw up, had a seizure,
and blacked out or passed out. A nurse testified that he suffered extensive head injuries,
including trauma to the ear and head, described his injuries as a little bit more extensive than the
norm, and ultimately sent Lanoue to the emergency room. In light of these injuries, the jury
could have inferred that defendant intended serious injury of an aggravated nature or intended to
cause a “physical injury that could seriously harm the health or function of the body,” M Crim JI
17.7.

       While defendant presented evidence to suggest that he did not intend to inflict great
bodily harm, it was the jury’s responsibility to decide whether defendant’s testimony was
credible and the jury was free to believe or disbelieve any of the evidence presented. Therefore,
defendant’s sufficiency of the evidence challenge fails.

                         B. AMENDMENT OF THE INFORMATION

       Defendant argues that the trial court erred in granting plaintiff’s motion to amend the
information pursuant to MCR 6.112(H) and that the amendment deprived him of his Sixth
Amendment and Fourteenth Amendment Due Process right to a meaningful opportunity to
present a complete defense. We disagree.

       We review the trial court’s decision to grant a motion to amend an information pursuant
to MCR 6.112(H) for an abuse of discretion. People v McGee, 258 Mich. App. 683, 686-687; 672
NW2d 191 (2003). We note that defendant’s constitutional claims are unpreserved.
Accordingly, we review them for plain error. People v McNally, 470 Mich. 1, 5; 679 NW2d 301
(2004). Plain error occurs when there is (1) error (2) that was clear or obvious and (3) “affected
[defendant’s] substantial rights.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).




                                                -3-
        MCR 6.112(H) allows the trial court to permit the prosecutor to amend the information
before, during, or after trial unless the proposed amendment would unfairly surprise or prejudice
the defendant.2 Defendant argues that plaintiff’s motion caused “unfair[] surprise.” In McGee,
258 Mich. App. at 690-691, this Court found that an information “is presumed to have been
framed with reference to the facts presented at the preliminary examination” and that “no unfair
surprise . . . exists when the elements of . . . the offense the prosecutor moves to add at the end of
the preliminary examination, are shown by testimony.” Id. It found that surprise existed when
no evidence was presented of an amended charge at a preliminary examination, the offense to be
added had different elements than the offenses for which the defendant was bound over to circuit
court, the new offense “might require preparation of a different defense strategy,” and “the
prosecutor did not move to amend the information until the first day of trial.” Id. at 691. But
unfair surprise requires something more. See id. at 693 Although MCR 6.112(H) distinguishes
the terms “unfairly surprise[d]” and “unfairly . . . prejudice[d]” by using the disjunctive term
“or,” Clark, 274 Mich. App. at 253, the McGee panel concluded that a defendant is not unfairly
surprised by an amendment unless the defendant is actually prejudiced, McGee, 258 Mich. App. at
691-693; no actual prejudice existed when a defendant “did not request that the case be
remanded to the district court for a preliminary examination,” failed to specify how she would be
prejudiced by the proposed amendment, failed to “request a continuance,” and failed to
“articulate . . . how added time to prepare, or a preliminary examination on the added charge,
would have benefitted the defense.” 3 Id. at 692-693. There is also a temporal element. For
example, a defendant would not be unfairly prejudiced by an amendment when the “defendant
knew of the prosecution’s intent to amend the charges . . . before trial started” and, therefore, had
“the opportunity to cross-examine the witnesses on the new charge,” People v Perry, 317 Mich
App 589; ___ NW2d ___ (2016), slip op at 3.

       Here, defendant cannot show unfair surprise. Plaintiff first noted its intent to amend the
information on the morning of the first day of trial, before witnesses were called. Therefore,
defendant knew of the prosecution’s intent to amend the charges before trial started and had the
opportunity to confront witnesses regarding the charge. Further, defendant failed to indicate how
much additional time he would need to prepare or how it would have benefitted him. Id. at 2.
Moreover, defendant should not have been surprised by the information contained in medical


2
  The parties also discuss MCL 767.76, which allows a trial court to “amend the indictment in
respect to any defect, imperfection or omission in form or substance or of any variance with the
evidence” “at any time before, during or after the trial.” However, plaintiff did not cite this
statute as a basis for the amendment.


3
  Defendant’s attempt to distinguish McGee is unpersuasive. He argues that he was unfairly
surprised because the same prosecutor presented the case at the preliminary examination and
trial, and relied upon information that he had “well before the first day of trial,” unlike the
prosecutor in McGee. But McGee, 258 Mich. App. at 691-693, discusses none of these factors
when determining what constitutes an unfair surprise and this Court discussed none of these
factors in its unfair surprise analysis in Russell and Perry.


                                                 -4-
records or obtained at the preliminary examination. Defendant demanded discovery, does not
argue that he lacked access to the cited medical records, was at the preliminary examination, and
demanded the transcript.

         Defendant also argues that he was unfairly surprised because he was deprived of his
Fourteenth Amendment Due Process right and Sixth Amendment right to “ ‘ “a meaningful
opportunity to present a complete defense.” ’ ” Holmes v South Carolina, 547 U.S. 319, 324; 126
S. Ct. 1727; 164 L. Ed. 2d 503 (2006), (internal quotation marks and citations omitted). Due
process includes a defendant’s right to reasonable notice of a charge against him, and an
opportunity to be heard in his defense by examining the witnesses against him, offering
testimony, and be[ing] represented by counsel. Washington v Texas, 388 U.S. 14, 18; 87 S. Ct.
1920; 18 L. Ed. 2d 1019 (1967), (internal quotation marks and citation omitted). “[T]o establish a
due process violation, a defendant must prove prejudice to his defense.” McGee, 258 Mich. App.
at 700. In McGee, plaintiff amended the information to add a perjury charge on the first day of
jury selection. The Court found no “prejudice resulting from inadequate notice and opportunity
to defend the charges” when “defense counsel understood the amended charges,” “did not claim
to be unprepared to try the added charge,” “did not claim that he needed more time to prepare,”
“made no claim . . . that her defense might have been different given additional time to prepare,”
and failed to “explain[] what different defense [she] would have presented.” Id. at 701-702.
Here, defendant similarly failed to show prejudice. He had notice of plaintiff’s intent to amend
the information before witnesses were called but agreed that he still wanted to proceed to trial.
He has not argued that he was unprepared to try a case involving a charge of assault with intent
to do great bodily harm or explained how his case would have differed had he had additional
time to prepare. He did not request a continuance or a remand for a preliminary examination and
defendant explicitly agreed on the record to proceed to trial on the amended charge.
Additionally, defense counsel stated on the record that the injuries were “rather insignificant”.
Neither felonious assault nor assault with intent to commit great bodily harm less than murder
require an injury but allows a jury to take into account the injuries in determining if the crime
occurred. And plaintiff presented sufficient evidence of the charge. The trial court did not abuse
its discretion in granting plaintiff’s motion to amend the information.

                       C. INEFFECTIVE ASSISTANCE OF COUNSEL

        Finally, defendant argues that he received ineffective assistance of counsel because his
trial counsel failed to request a mutual fight instruction. Again, we disagree.

        Defendant failed to preserve his ineffective assistance of counsel claim by moving in the
trial court for a new trial or for an evidentiary hearing. People v Sabin (On Second Remand),
242 Mich. App. 656, 658; 620 NW2d 19 (2000). Therefore, our review is limited to the facts and
mistakes apparent on the record. Id. Whether defendant was denied effective assistance of
counsel based on these facts is a question of constitutional law reviewed de novo. People v Heft,
299 Mich. App. 69, 80; 829 NW2d 266 (2012).

       To prove ineffective assistance of counsel, a defendant must establish that “counsel’s
performance was deficient,” meaning that “counsel’s performance fell below an objective
standard of reasonableness under prevailing professional norms,” People v Galloway, 307 Mich
App 151, 158; 858 NW2d 520 (2014), rev’d on other grounds 498 Mich. 902 (2015) (internal

                                               -5-
quotation marks and citation omitted). Doing so requires the defendant to “overcome the strong
presumption that ‘counsel’s conduct’ . . . [was] sound trial strategy.” Id. (internal quotation
marks and citation omitted). A defendant also “must show that the deficient performance
prejudiced” him. Id. (internal quotation marks and citation omitted). Prejudice occurs when “it
is reasonably probable that, but for counsel’s error, the result of the proceeding would have been
different.” People v Fyda, 288 Mich. App. 446, 450; 793 NW2d 712 (2010).

        A defendant has a “ ‘right to have a properly instructed jury.’ ” The jury must be given “
‘instructions [that] include all elements of the charged offenses and any material issues, defenses,
and theories . . . supported by the evidence.’ ” People v Henderson, 306 Mich. App. 1, 4; 854
NW2d 234 (2014), quoting People v McGhee, 268 Mich. App. 600, 606; 709 NW2d 595 (2005).

        Here, defense counsel’s failure to request a mutual fight instruction did not constitute
deficient performance. The decision on what jury instructions to request is a matter of trial
strategy. People v Dunigan, 299 Mich. App. 579, 584; 831 NW2d 243 (2013). [S]ound trial
strategy is supported by reasonable professional judgment” including making ‘an independent
examination of the laws involved. People v Grant, 470 Mich. 477, 486-487; 684 NW2d 686
(2004), quoting Von Moltke v Gillies, 332 U.S. 708, 721; 68 S. Ct. 316; 92 L. Ed. 309 (1948).
Defense counsel exercised sound trial strategy by not requesting a special, mutual fight
instruction where the defense was that he had no intent to fight at all. Even if we found that
defense counsel should have requested a mutual fight instruction, the failure to request an
instruction did not prejudice defendant. To determine whether a jury instruction error warrants
reversal of a conviction, we examine the jury instructions in their entirety to assess whether the
jury instructions, taken as a whole, sufficiently protected the defendant’s rights. People v
Moldenhauer, 210 Mich. App. 158, 159; 533 NW2d 9 (1995). Here, the jury instructions
correctly defined the intent element of assault with intent to commit great bodily harm. The trial
court further instructed the jury that its evaluation of this element had to be based on the
evidence presented -- both direct and circumstantial evidence. Therefore, the jury instructions,
taken as a whole, sufficiently protected defendant’s rights. Moldenhauer, 210 Mich. App. at 159.
Thus, defendant cannot show that it is reasonably probable that the outcome of the trial would
have differed had his counsel requested a mutual fight instruction.

       Affirmed.

                                                             /s/ Amy Ronayne Krause
                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Michael F. Gadola




                                                -6-